Dunn.and Cooke, JJ., dissenting: The statute provides that no party to any suit or person directly interested in 'the event thereof shall be allowed to testify in his own behalf where any adverse party sues or defends as the heir of any deceased person, except in certain cases not necessary to be mentioned. The appellant, her husband and Levi Fulk were therefore incompetent to testify against the heirs of Eliza Fry, who were defending as heirs of their mother. The controversy is, in part, concerning the delivery of a deed from Levi Fulk to Eliza Fry and Sarah Currie. The deed must have been delivered, if at all, in the grantor’s lifetime. If Levi Fulk in his lifetime had sued Eliza Fry in her lifetime to set aside the deed either would have been a competent witness against the other as to any fact within his or her knowledge. If Levi Fulk had died during the pendency of the suit and his heirs had been substituted in his stead Eliza Fry would have been incompetent to testify against them as to facts occurring in his lifetime. If Eliza Fry had died and her heirs had been substituted Levi Fulk would have been incompetent to testify against them as to facts occurring in her lifetime, If both had died, the heh-g of either who might have been substituted as parties would have been incompetent to testify against the heirs of the other, for the complainants thus substituted would have been suing as heirs of Levi Fulk and the defendants defending as heirs of Eliza Fry. The fact that the suit was begun originally by one of the heirs of Levi Fulk against the heirs of Eliza Fry, instead of being begun by him against her, does not affect the competency of the parties as witnesses. The opinion of the court says that the heirs of Eliza Fry were not defending in their capacity as heirs but as grantees under one of the deeds. Since their only claim under that deed was as heirs of Eliza Fry, how were they defending if not as her heirs? We have held, as the opinion states, that where a party sues or defends as a grantee and not as an heir, the adverse party is not rendered incompetent. In Gage v. Eddy, 179 Ill. 492, Gage was defending as grantee of an executor and testamentary trustee, and the adverse party was held competent to testify against him though he would have been incompetent against his grantor defending as executor. In Goelz v. Goelz, 157 Ill. 33, the suit was against the children of the complainant’s wife, to set aside deeds which their mother had made to them. They were her heirs, but that fact had nothing to do with their title. They claimed as grantees under the deeds. Their title did not depend upon the heirship, and the complainant was held competent to testify in his own behalf. In Hudson v. Hudson, 237 Ill. 9, five of the heirs of Rhoda Hudson sued the remaining heir to set aside a deed made to the latter by deceased. He defended under his deed and not as heir, and the opposite parties were competent witnesses. In Shipley v. Shipley, 274 Ill. 506, the complainant, claiming under a deed from his deceased wife, sought to quiet his title and the adverse parties were permitted to testify. Whenever an essential element of a party’s claim or defense is his heirship of the subject matter in controversy he sues or defends as heir, and the adverse party is an incompetent witness against him except in the cases excepted by the statute.